Vinje, C. J.
It will be seen by the order entered by the board that the reason they refused to grant the relator a license to engage in the real-estate business was because he “failed to present due and proper evidence of his trustworthiness and competency to do a real-estate broker’s business” and that “he failed to furnish proper evidence to this board of his trustworthiness and competency to act . as a real-estate broker, in such manner as to safeguard the interests of the public.” It will be seen from the opinion of the trial court that it disposed of the case upon the same ground. The court says:
“The fact that applicant has been convicted of an offense involving moral turpitude, standing without any further explanation than that given 'by applicant, presents, a record upon which the court cannot say that there is no evidence to support the determination of the board. It is undoubtedly true that the facts surrounding such conviction may be such as to show that applicant is trustworthy, or it may be that his life and course of dealing since that time are such as to show him to be entirely trustworthy and competent. But it was the duty of the applicant to present these facts, and in the absence of such proof it must be held that the board did not act without evidence to sustain their determination.”
It seems to us that both the board and the trial court failed to read the record aright. Eight years ago relator was convicted of an offense which we are not inclined to minimize either because of its nature or because it may be a fact that relator sought to shield the really guilty party. He paid the prescribed penalty. He was restored to citizenship according to law. He served one term in the legislature. The testimony of Mr. Zimmerman, our. secretary of state, of Mr. Lawton, a merchant in Milwaukee, and of Mr. Rubin, a lawyer of Milwaukee, was to the effect that each had *636known him for a long time and that he was a man of good moral character and that he was competent and trustworthy. There is nothing in the record to contradict such evidence except the conviction. Our conclusion is that a conviction of such an offense, followed by the payment of the penalty exacted by the law, the restoration to citizenship, and the living of an upright life for eight years thereafter, overcomes the moral turpitude involved in the commission of the offense and shows affirmatively that the relator is now possessed of the required moral qualities. To hold otherwise would be to declare that there is no place in our law for reformation. But such is not the case. The law recognizes that a single lapse from rectitude may be wiped out by time and upright conduct; that a single misstep does not damn a man forever; that there can be a secular as well as a divine atonement; and that in earthly affairs also we should rejoice more over the repentance of one who has gone astray than over the. ninety-and-nine who have not done so. The law is said to be harsh, and it often has to be because it usually deals with human delinquencies; but it is not so harsh as to ignore the rightful place and efficacy of a reformation where that is clearly shown. To disregard such reformation would be to breed disrespect for law. We regard of but slight importance the discrepancy in the answers of the relator contained in the application and in his testimony as to whether or not he had read the real-estate license law. The questions are not identical, the latter also asking if he was familiar with it. The claim is made that the answer “Yes” was truthful as to his familiarity with the law, though he had not read it.
If the board had knowledge of other facts than those which the record discloses it should have made them a matter of record. We must therefore assume that the record discloses all the facts the board acted upon.
The court is not unmindful of the fact that upon certio-rari the findings of the board will not be disturbed if there *637is any competent evidence to sustain them. But where the evidence is all one way the board cannot disregard it. The conviction of the stated offense is the only contradiction to the conclusion that he has always been a man of good moral character. The relator produced all the evidence required by the board. There was no intimation to him that the letters furnished were not satisfactory or the writers thereof not to be believed.
We need not, and do not, say that a pardon wipes out the past, and we do not discuss situations where boards or courts have held one way or the other where there is room for different inferences to be drawn from the evidence. In order to reverse in this case it must be said that the action of the board was unreasonable, arbitrary, or without evidence. We prefer to put it upon the latter ground, holding as a matter of law that under the facts in.this case the conviction of the relator eight years ago of the offense stated was by his pardon, his service in the legislature, and the testimony as to his subsequent good moral character and trustworthiness, rendered of such slight probative force that it did not furnish a basis for refusing a license to engage in the real-estate business.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment reversing the order of the Wisconsin Real Estate Brokers Board, and for further proceedings according to law.